         Case 1:18-cr-00879-SHS Document 267 Filed 10/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 23, 2020

BY ECF
The Honorable Sidney H. Stein
United States District Judge                                                         MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Ariel Jimenez, S2 18 Cr. 879 (SHS)

Dear Judge Stein:

        On October 20, 2020, the Court set trial in this matter for June 21, 2021. With the consent
of defense counsel, the Government requests that time be excluded under the Speedy Trial Act
through June 21, 2021. Such an exclusion is in the interests of justice, as it would allow the parties
time to prepare for trial. See 18 U.S.C. § 3161(h)(7)(A).


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           by: __________________________
                                               Marguerite B. Colson
                                               Daniel G. Nessim
                                               Ni Qian
                                               Assistant United States Attorneys
                                               (212) 637-2587/-2486/-2364


         The time is excluded from calculation under the Speedy Trial Act from today until June 21,
         2021. The Court finds that the ends of justice served by this continuance outweigh the best
         interests of the public and the defendants in a speedy trial pursuant to 18 U.S.C. 3161(h)(7)
         (A).

          Dated: New York, New York
                 October 23, 2020
